In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 03-3108
LOIS ANN SINGER,
                                                Plaintiff-Appellant,
                                  v.

PIERCE & ASSOCIATES, P.C.,
                                               Defendant-Appellee.

                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 02 C 6323—Blanche M. Manning, Judge.
                           ____________
     ARGUED MAY 21, 2004—DECIDED SEPTEMBER 8, 2004
                      ____________


 Before BAUER, KANNE, and DIANE P. WOOD, Circuit
Judges.
  KANNE, Circuit Judge. In November of 2000, Lois Ann
Singer obtained a $100,750 mortgage loan that, among other
things, authorized the collection of “reasonable attorneys’
fees” should she default. After Singer fell behind on her mort-
gage payments, her bank, Wells Fargo Bank Minnesota,
hired Pierce & Associates, P.C., to foreclose on the property.
Once Saxon Mortgage Services, Inc.,1 the bank’s ser-


1
   Saxon was formerly known as Meritech Mortgage Services, Inc.
According to Singer’s complaint, Wells Fargo “authorized Saxon
to accept all payments on [Singer’s] loan and to deal with [Singer] on
                                                        (continued...)
2                                                     No. 03-3108

vicing agent, accelerated the loan, Pierce filed the foreclo-
sure action on September 28, 2001, in the Circuit Court of
Cook County, Illinois. The Illinois court set the foreclosure
sale for May 10, 2002 and awarded $1100 in attorneys’ fees
and $908 in costs to the bank.
  Before the scheduled foreclosure sale, however, Singer
arranged to sell the property. She notified Saxon that she
wanted to pay off the loan. Saxon, in response to Pierce’s
request to satisfy the loan and avoid a foreclosure sale, sent
a loan payoff letter dated April 5 to Singer setting forth, in
pertinent part, the following:
    Principal                                          100,599.78
    Interest Thru 04/30/2002                             11,737.10
    Escrow                                                2,485.13
    Late Charge                                             711.62
    Attorney Fee                                            993.00
    Marketing Cost                                          205.00
    Pir Inspection                                            39.75
    Attorney Fee                                          1,581.00
    Late Charge                                               54.74
    Prepayment Penalty                                    5,128.67
    Total Funds Due for Pay Off:                       123,535.79
(R. 38, Ex. C.) Full payment of the $123,535.79 was a
precondition to releasing the Wells Fargo mortgage so the
sale to the third party could be finalized. In early May,
Singer closed the deal with the buyer and paid off the bal-


1
  (...continued)
behalf of [Wells Fargo] as if Saxon were the owner [of the debt]. All
actions of Saxon described [in the complaint] were taken within
the scope of Saxon’s authority as servicing agent.” (Amend. Comp.
¶ 10.)
No. 03-3108                                                 3

ance requested in the loan payoff letter. On May 8, the
Illinois court granted Wells Fargo’s motion to dismiss the
foreclosure action and vacate all previous orders (including
the order setting attorneys’ fees and costs).
   Singer, along with two other plaintiffs, sued several
defendants, including Pierce, Wells Fargo, and Saxon, alleg-
ing that the defendants engaged in illegal lending and
collection practices. The only issue before us on appeal is
whether Singer stated a Fair Debt Collection Practices Act,
15 U.S.C. §§ 1692 et seq. (“FDCPA”), claim against Pierce
for its attempts to collect $2574 in attorneys’ fees when the
Illinois court had designated only $1100 in attorneys’ fees
in a vacated interlocutory order. The district court dismissed
this count, finding that the mortgage contract entitled Wells
Fargo to collect reasonable attorneys’ fees against Singer,
without regard to the vacated Illinois court order. For the
reasons stated herein, we affirm.


                        I. Analysis
  We review the district court’s decision to dismiss de novo,
“accepting the well-pleaded allegations in the complaint as
true and drawing all reasonable inferences in favor of the
plaintiff.” Marshall-Mosby v. Corporate Receivables, Inc.,
205 F.3d 323, 326 (7th Cir. 2000).
  Before we assess the propriety of the district court’s rul-
ing, a couple of troubling issues should be noted. Initially,
although not raised by Pierce in this appeal, it is question-
able whether the loan payoff letter of April 5 constitutes a
demand for collection of a debt contemplated by the
FDCPA. A foreclosure action had already been filed, and the
letter from Saxon itemizing the payoff was sent to Singer at
her request so she could close on the sale of her property.
Further, Singer, “the unsophisticated consumer,” was
represented by counsel in the real estate transaction.
Nonetheless, the issue of whether actions related to the real
4                                                No. 03-3108

estate closing implicate the FDCPA is waived and we treat
the April 5 letter as a debt collection effort covered by the
FDCPA.
  Also, given that Saxon unquestionably sent the letter to
Singer that itemized the loan charges, including the $2574
in attorneys’ fees, we are somewhat mystified as to why
Pierce is alleged to have violated the FDCPA in that regard.
Implicitly, it seems Singer is suggesting that Pierce, by
billing Saxon or Wells Fargo for $2574 or by accepting
payment by Saxon in that amount, has committed an
FDCPA violation against Singer because those costs were
passed on to her. But even if the court order limited the
recovery of attorneys’ fees from Singer to $1100, the court
order did not necessarily have anything to say about the
ultimate compensation paid to Pierce by Wells Fargo. Saxon
directly notified Singer of the amount of the debt, without
using a third-party debt collector like Pierce. Although
Saxon could be a debt collector (for Wells Fargo) under the
FDCPA (a question we have no reason to consider as Singer
makes this claim against Pierce only), this makes no differ-
ence in deciding whether Pierce did anything illegal under
the FDCPA.
  At least arguably, Pierce took no action to collect the
$2574 attorneys’ fees debt. Instead, Pierce filed the foreclo-
sure action, sought and obtained an interlocutory award of
attorneys’ fees and costs, and dismissed the action and had
prior orders vacated after the loan was paid in full.
  Pierce, however, did not argue to the district court or this
court that Saxon’s payoff letter should not be imputed to it
under the FDCPA. Again, the issue is waived (for the
purposes of this appeal), and we will proceed on the as-
sumption that Pierce can be held responsible for the Saxon
communication if it violated the FDCPA.
  The Illinois state court’s September 2001 award of attor-
neys’ fees and costs set the amount of reasonable attorneys’
fees at $1100. Thus, according to Singer, it must be an
No. 03-3108                                                  5

FDCPA violation to state in the loan payoff letter that the
amount owed in attorneys’ fees was $2574, because it
misstates the amount of the debt under § 1692g(a), mis-
leads an unsophisticated consumer under § 1692e, and is an
unfair or unconscionable means of collection under § 1692f.
  Under the circumstances of this case, however, the court
order did not provide a definitive answer for the appropriate
amount of attorneys’ fees to charge Singer. Had the foreclo-
sure proceedings continued, Wells Fargo could only have
collected attorneys’ fees authorized by the court. But Singer
avoided the foreclosure proceedings by selling the property
on her own and paying Saxon at closing the amount it had
calculated. After Singer sold her property and paid Saxon
in full, at the request of Wells Fargo the Illinois state court
dismissed the foreclosure proceedings against Singer and
vacated all prior orders. Thus, Pierce properly received its
attorneys’ fees pursuant to the mortgage agreement signed by
Singer. Wells Fargo (and thus Pierce) was not bound by or
limited to the court’s vacated attorneys’ fees award in a
dismissed case.
  As the district court noted in its order dismissing this
case, “That the Cook County judge entered an order, now
vacated, awarding attorneys’ fees in an amount less than
that demanded and collected by Defendants, while perhaps
probative of the reasonableness of the fees collected, does
not add to Singer’s argument that a court order is a pre-
requisite to the enforcement of a valid contract provision
allowing for attorneys’ fees.”
  In Fields v. Wilber Law Firm, 03-4108, (7th Cir. Sept. 2,
2004), we held that a debt collector may include attorney
fees and collection costs in the dunning letter when the
underlying contractual relationship between the debtor and
creditor provided for the recovery of such fees and costs.
Thus, no violation of § 1692g(a) occurred here when attor-
neys’ fees were determined, requested, and obtained
6                                                No. 03-3108

without receiving court approval for the amount charged.
And unlike the debt collector in Fields, Saxon segregated
the attorneys’ fees from the underlying debt in an itemized
list of expenses, thus avoiding a § 1692e or § 1692f viola-
tion. See id. at 5-6 (holding that it is misleading under the
FDCPA to lump attorneys’ fees in with the principal debt as
part of an account balance in a dunning letter); see also
Shapiro v. Riddle & Assocs., P.C., 240 F. Supp. 2d 287, 289-
90 (S.D.N.Y.), aff’d, 351 F.3d 63 (2d Cir. 2003) (holding that
it was not an FDCPA violation to include an attorneys’ fees
charge in a debt collection letter when that fee was autho-
rized by an agreement between the creditor and debtor).


                      II. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
decision to dismiss Singer’s FDCPA claim.

A true Copy:
       Teste:
                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—9-8-04